DETAILED ACTION
Claims 1 – 11, 13 – 15 and 17 have been presented for examination.  Claims 1 - 2, 5 and 15 are currently amended.  Claims 12 and 16 are cancelled.  Claim 18 is new.
This office action is in response to submission of the amendments on 07/01/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objections
The amendments to claim 15 overcomes the related objection.  Claim 16 is cancelled, and therefore the related objection is moot.  Therefore, the claim objections are withdrawn.

Response to Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the 112(b) rejections.  Therefore, they are withdrawn.  However the amendments introduce a new 112(b) rejection (see Claim Rejections - 35 USC § 112).

Response to Claim Rejections - 35 USC § 101
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “In the amended claim 1, after all freeform surfaces of the dispersive freeform surface optical system are recalculated to new freeform surfaces by the mathematical algorithm, a freeform surface optical system with dispersion element comprising at least two freeform surface mirrors is manufactured in accordance with the new freeform surfaces obtained in steps (S5) [sic]” (emphasis added)

Applicant appears to argue that manufacturing the optical system with new freeform surfaces amounts to the claimed invention not being directed to an abstract idea.  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that the “manufacturing” is recited at a high-level of generality, and there is no algorithm or disclosed steps for performing the “manufacturing” (see the instant application Paragraph 54 “In one embodiment, after the freeform surface optical system with dispersion element elements is obtained, further comprising a step of manufacturing the freeform surface optical system with dispersion element elements obtained in block (B5).”).  Therefore, it amounts to reciting the words “apply it” with regard to the freeform surfaces obtained in step (B5) and would not amount to a practical application at Step 2A, Prong II, and would not amount to significantly more at Step 2B.

Applicant argues: “A skilled person in this art knows that the freeform surface optical system with dispersion element comprising at least two freeform surface mirrors is a practical application. As such, the claimed method is limited to a practical application of the mathematical algorithm in the technological art. …
As discussed above, the method of amended claim 1 is to make the freeform surface optical system with dispersion element, that is, the mathematical algorithm has limited to a practical application in the technological arts. As such, the claimed steps do not only recite an abstract idea. Nor do they implicate any other judicial exception” (emphasis added)

Applicant argues that the optical system comprising at least two freeform surface mirrors amounts to a practical application.  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner respectfully disagrees since the limitation merely excludes optical system having one mirror surface.  Further, it does not meaningfully limit the application of the abstract idea since the configuration of the at least two mirrors encompasses any conceivable shape for the at least two freeform surface mirrors, and usable for any desired application.  Therefore, Applicant’s arguments are not persuasive.

Applicant appears to argue that reciting “a method of manufacturing a freeform surface optical system with dispersion element” in the preamble limits the abstract idea to “a practical application in the technological arts”.  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  With regard to the amended claim 1, the preamble recites that the method is “of manufacturing” as contrasted with “of designing”, and further recites a new step (B6) “manufacturing”.  Examiner notes that the preamble is limiting to the extent that is breathes life, meaning and vitality to the claim (see MPEP 2111.02 “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art”).  Indeed, the amended “of manufacturing" does not impart a manipulative different on steps (B1) through (B5) since the step (B6) merely recites manufacturing “based on a structure of the freeform surface optical system with dispersion element obtained in step (B5)”.  Therefore, the “of manufacturing” does not meaningfully limit the claim scope since there is an explicitly recited manufacturing in step (B6) which clearly demarcates the manufacturing.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “In the amended claim 1, it can be seen that the end product of the claimed method in amended claim 1 is a freeform surface optical system with dispersion element comprising at least two freeform surface mirrors from the language on ‘[a] method of manufacturing a freeform surface optical system with dispersion element’ and ‘manufacturing the freeform surface optical system with dispersion element obtained in step (BS), wherein the freeform surface optical system with dispersion element comprises at least two freeform surface mirrors’ in step (B6).”

	As discussed in the preceding remarks, the “of manufacturing” in the preamble does not meaningfully limit the claim scope.  Further, the recited step (B6) amounts to reciting the words “apply it”.  Therefore, they do not amount to a practical application at Step 2A, Prong II, nor do they amount to significantly more at Step 2B.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “One of ordinary skill in the art also knows that the optical system is a combination of lenses, mirrors, and prisms that constitutes the optical part of an optical instrument (as a microscope or telescope). Therefore, the freeform surface optical system is a physical element which amount to significantly more than an abstract idea. One of ordinary skill in the art also knows that the dispersion element is also a physical element which amount to significantly more than an abstract idea. Further, the language on … [amended claim language] … has recited additional elements which amount to significantly more than an abstract idea also because amended claim 1 can solve the ‘field-aperture-wavelength’ (FPW) problem of the freeform surface optical system with dispersive device, the freeform surface optical system with dispersive device made by this method enables all fields, all apertures and all wavelengths of light to satisfy their respective image relationships, which is not possible with conventional freeform surface optical system freeform surface optical system with dispersive device. (Step 2B: Yes, The Mayo Test).” (emphasis added).

	Applicant appears to argue that the optical system in step (B5) is manufactured and amounts to one or more “physical element” (see emphasis in Applicant’s remarks above).  Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant appears to argue that the claimed invention addressed an unmet need in the prior art (see emphasis in Applicant’s remarks above).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that addressing an unmet need is not germane to subject matter eligibility analysis (see MPEP 2141).  Further, an improvement over the prior art by an abstract idea does not automatically transform said abstract idea into statutory subject matter (i.e. novel and non-obvious abstract ideas are still non-statutory).  Further, the tangible elements resulting from the “manufacturing” of the optical system from step (B5) amounts to reciting the words “apply it”.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Finally, the Examiner is asked to look to MPEP 2011.02 I. Section 2011.02 I states that ‘[a]ny terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.’ In the amended claim 1, the language on ‘[a] method of manufacturing a freeform surface optical system with dispersion element’ can not be ignored.”

	Applicant explicitly argues that any “terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation”.  Examiner notes that claim 1 is to a method, and therefore the standard is if any terminology results in a manipulative difference (see preceding remarks).  Therefore, Applicant’s arguments are not persuasive.

Response to Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered with regard to claim 1 and they are persuasive.  Therefore, the related prior art rejections have been withdrawn.
Applicant’s arguments have been fully considered with regard to claim 18.  However the Office does not consider them to be persuasive.  

Applicant argues: “It can be seen that, in Yang, only the intersection of the first feature ray R1 and the unknown freeform surface is taken as the initial data point P1. Other feature data points are calculated by the K-1 intersections where the tangent plane at Pi intersects with the remaining K-i feature rays, and the i intersections where the feature ray Ri+1 intersects with the tangent planes of the i data points which have been calculated already. Further, after all the data points on the surface are calculated, the data points are directly fitted into a freeform surface, the normal vectors of the feature data points are not recalculated
However, in claim 18, all feature data points on the freeform surface are defined by a plurality of intersections between a plurality of feature rays and each freeform surface. And the coordinates of the plurality of first feature data points are kept unchanged, a plurality of normal vectors of the plurality of first feature data points are recalculated according to an object relationship to obtain a plurality of new normal vectors; and the plurality of coordinates and the plurality of new normal vectors are surface fitted, to obtain a new freeform surface” (bold emphasis in original) (underline emphasis added)

Applicant argues that claimed invention requires that “all feature data points on the freeform surface are defined by a plurality of intersections between a plurality of feature rays and each freeform surface.  And that all coordinates of the plurality of first feature data points are kept unchanged” (see original emphasis in Applicant’s remarks above).  The broadest reasonable interpretation of claim language is discussed in MPEP 2111.  Examiner notes that the claimed invention explicitly recites in step (B4) “keeping a plurality of coordinates of the plurality of first feature data points unchanged” which does not require all of the coordinates of the first feature data points to be unchanged.  Therefore, only a subset of two or more of (i.e. a plurality of) the coordinates of the first feature data points are required to remain unchanged.  Assuming arguendo that all of the first feature data points are to remain unchanged, Examiner notes that the claimed invention does not preclude the existence of other feature rays having changing coordinates of intersections with the freeform surfaces since the transition phrase is open-ended “comprising” (see MPEP 2111.03(I) “The transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”).  Therefore, only a subset of two or more of feature rays intersecting the freeform surfaces are required to have related first feature data point coordinates that remain unchanged.  Therefore, Applicant’s arguments are not persuasive.  Examiner notes that Yang (Design) explicitly teaches that a subset of feature rays maintain fixed intersection coordinates with a freeform surface (see emphasis added in Applicant’s remarks above “the i data points which have been calculated already” which amounts to building up a set of fixed intersection coordinates iteratively by relying on previously fixed intersection coordinates to calculate the next coordinate).

Applicant argues that Yang (Design) does not teach the recited limitations “a plurality of normal vectors of the plurality of first feature data points are recalculated according to an object relationship to obtain a plurality of new normal vectors; and the plurality of coordinates and the plurality of new normal vectors are surface fitted, to obtain a new freeform surface” since it explicitly teaches that “after all the data points on the surface are calculated, the data points are directly fitted into a freeform surface, the normal vectors of the feature data points are not recalculated” (see emphasis added in Applicant’s remarks above).  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner notes that Yang (Design) explicitly teaches first assuming a normal vector for the surface (a plurality of normal vectors) near the subset of feature data points having known coordinates (keeping a plurality of coordinates of the plurality of first feature data points unchanged), and then obtaining the coordinate one of the feature data points in the subset having unknown coordinates, and then computing an ideal normal vector at the obtained coordinate (recalculating according to an object relationship to obtain a new normal vector), where the process is repeated for all the feature data points having unknown coordinates and then fitted to a freeform surface (surface fitting the plurality of coordinates and the plurality of new normal vectors to obtain a new freeform surface) (see Figure 6 feature data points become “known” as each feature ray becomes “used”, and Page 9197 - 9198 and Figure 4 the coordinate of the next unknown feature data point is determined by assuming the optical surface is flat with respect to one of the previously calculated feature data points (a plurality of normal vectors), and then the ideal normal vector is calculated at the determined coordinate using the Law of Reflection (recalculating a plurality of normal vectors according to an object relationship) “In other words, Q is approximately on the tangential plane of P, as shown in Fig. 3. … each data point is calculated as the intersection of the corresponding feature ray with the tangent plane of the nearest data point that has been calculated already. In this way, the original ideal surface normal can be approximately maintained after surface fitting … Firstly, find the intersections of all the remaining feature rays with the tangent planes of all the data points that have been calculated. Then, Pi is taken as the intersection which has the shortest distance to the data points that have been calculated already … (3) Calculate the K−i intersections where the tangent plane at Pi intersects with the remaining K−i feature rays … With the steps (3)-(5), the coordinates of Pi+1 can be calculated. The normal vector Ni+1 at Pi+1 can be further calculated using step (2).”, and Page 9200, Top the coordinates and optimized normal vectors of the feature data points are used to fit one or more freeform surfaces as desired (fitting the plurality of coordinates and the plurality of new normal vectors to obtain a new freeform surface) “The next step is to fit the data points into a freeform surface with analytical expression which is continuous, such as polynomials, etc. Here, a least-squared fitting algorithm is used. Finally, the desired freeform surface is obtained. As the design freedom is limited with only one freeform surface, the above design process depicted in Section 2.1-2.3 can be used multiple times to generate multiple freeform surfaces in a given system.”).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “It can be seen that the calculation method of the feature data points in Yang and in claim 18 are different, and the surface fitting method in Yang and in claim 18 are also different. That is, Yang fails to disclose ‘step (B4) …’ ”

Applicant’s arguments are not persuasive based on the preceding remarks.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:

None of the prior art of record taken individually or in combination discloses the claim 1 limitations: 

    PNG
    media_image1.png
    398
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    539
    media_image2.png
    Greyscale
, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 11, 13 – 15 and 17 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1 (and similarly for claim 18), it recites “step (B4), defining a plurality of intersections between a plurality of feature rays and each freeform surface of the freeform surfaces as a plurality of first feature data points on the freeform surface; keeping a plurality of coordinates of the plurality of first feature data points unchanged, recalculating a plurality of normal vectors of the plurality of first feature data points according to an object relationship to obtain a plurality of new normal vectors; and surface fitting the plurality of coordinates and the plurality of new normal vectors, to obtain a new freeform surface” which simultaneously recites that the plurality of feature rays intersect all the freeform surfaces, and also recites that the first feature data points are “on the freeform surface”, and also recites that the result is “a new freeform surface”.  Therefore, it is unclear if the first feature data points operatively cover multiple freeform surfaces (i.e. obtain multiple new freeform surfaces), or if they operatively cover only a single freeform surface at a time (i.e. for each freeform surface, and repeated as covered by step (B5) “repeating step (B4) until all freeform surface of the dispersive freeform surface optical system being recalculated to new freeform surfaces”).  Step (B4) is interpreted for the prior art search as being analogous to reciting “defining a plurality of intersections between a plurality of feature rays and a freeform surface of the freeform surfaces as a plurality of first feature data points on the freeform surface” in order to provide clarity and proper antecedent basis in view of the later recited “on the freeform surface” and “a new freeform surface”, and in view of step (B5).

With regard to claims 2 – 11, 13 – 15 and 17, they are rejected by virtue of their dependency on claim 1, and since they do not recite further limitations that correct the indefiniteness in the parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11, 13 – 15 and 17 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method of manufacturing a freeform surface optical system with dispersion element, comprising:

    PNG
    media_image3.png
    520
    569
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    798
    765
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    620
    753
    media_image5.png
    Greyscale

The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “constructing”, “placing” and “defining” reasonably cover designing an optical system based on mathematical relationships/formulas/equations, and further comprising various mathematical calculations (i.e. the design is a quantitative one) (see the instant application Paragraph 2 “The subject matter herein generally relates to a method of designing freeform surface optical systems with dispersion elements”).  Further, step (B5) merely repeats the “defining”.  Further, the resulting optical system in step (B4) can be wholly non-tangible because it results from the functional definition of the relevant optical components prior to their manufacture in step (B6) (see the instant application Paragraph 54 “In one embodiment, after the freeform surface optical system with dispersion element elements is obtained, further comprising a step of manufacturing the freefo1m surface optical system with dispersion element elements obtained in block (B5)”).  The newly amended “wherein a freeform surface of the freeform surface optical system with dispersion elements configured to place …” recites intersections, points, surface, vectors and/or equations and therefore have a substantial mathematical character.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: 
    PNG
    media_image6.png
    145
    762
    media_image6.png
    Greyscale
.  The “manufacturing” is recited at a high-level of generality, and there is no algorithm or disclosed steps for performing the “manufacturing” (see the instant application Paragraph 54 “In one embodiment, after the freeform surface optical system with dispersion element elements is obtained, further comprising a step of manufacturing the freeform surface optical system with dispersion element elements obtained in block (B5).”).  Therefore, it amounts to reciting the words “apply it” with regard to the freeform surfaces obtained in step (B5).  Further, the “comprises at least two mirrors with freeform surface” merely excludes optical system having one mirror surface.  Therefore, it does not meaningfully limit the application of the abstract idea since the configuration of the at least two mirrors encompasses any conceivable shape for the at least two freeform surface mirrors, and usable for any desired application.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “manufacturing” amounts to reciting the words “apply it”.  For at least these reasons, the claim is not patent eligible.

Dependent claims 2, 5- 8 and 13 - 15 recite(s) the same statutory category as the parent claim(s), and further recite(s): 

    PNG
    media_image7.png
    399
    548
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    376
    758
    media_image8.png
    Greyscale
 in claim 2;
wherein the method of calculating the first spherical radius of the first nondispersive sphere comprises: calculating a plurality of intersections of the plurality of feature rays with the first nondispersive sphere based on a object-image relationship and Snell's law, the plurality of intersections are the plurality of second feature data points on the first nondispersive sphere; and surface fitting the plurality of second feature data points to obtain an equation of the first nondispersive sphere and the first spherical radius of the first nondispersive sphere in claim 5;

    PNG
    media_image9.png
    641
    561
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    476
    558
    media_image10.png
    Greyscale
 in claim 6;

    PNG
    media_image11.png
    94
    549
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    673
    548
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    136
    557
    media_image13.png
    Greyscale
 in claim 7;
wherein after the nondispersive spherical optical system is obtained, a radius of each of the nondispersive spheres of the nondispersive spherical optical system is changed to obtain new nondispersive spheres in claim 8;
wherein a freeform surface of the freeform surface optical system used to place the dispersion element is defined as a first freeform surface, there are multiple unit normal vectors at the first feature data points on the first freeform surface, and an optimal normal vector is solved in claim 13;

    PNG
    media_image14.png
    646
    564
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    146
    554
    media_image15.png
    Greyscale
 in claim 14; and
wherein the step of optimizing the freeform surface optical system with dispersion element elements obtained in step (B5) is performed, and the freeform surface optical system with dispersion element elements is used as an initial system of optimization in claim 15.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, claim 2 recites a combination of “feature rays”, “NA”, and “calculating a first [second] spherical radius” which amount to modeling an optical design using theoretical light rays and computing desired parameters of said optical design.  For example, claims 5 – 7 and 12 - 14 recites intersections, points, planes, surface, vectors and/or equations and therefore have a substantial mathematical character.  For example, claim 8 recites merely changing a previously determined radius which does not take away from the mathematical character of the parent claim.  For example, claim 15 recites performing an additional optimization step recited at a high-level of generality, where there exist many mathematical algorithms that are useful for optimization of the recited optical system.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations. For at least these reasons, the claim is not patent eligible.

Dependent claims 3 – 4, 9 – 11 and 17 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein in step (B12), NA1 < 0.01 multiply by NA in claim 3; wherein a value of n is larger than a number of nondispersive spheres of the nondispersive spherical optical system in claim 4; 
    PNG
    media_image16.png
    93
    558
    media_image16.png
    Greyscale
 in claim 9; wherein the dispersion element is a grating, and the grating is defined by the intersecting surfaces of an optical surface and a series of parallel planes in claim 10; wherein the dispersive spherical optical system is obtained by calculating a grating pitch of the grating, and the grating pitch is a distance between adjacent grating surfaces in claim 11; and wherein the dispersion element is a diffraction grating, a prism, or a diffractive optics in claim 17.  The “NA1 < 0.01 multiple by NA”, “n is larger than”, and 
    PNG
    media_image17.png
    22
    138
    media_image17.png
    Greyscale
 limit the range of numerical values of the corresponding mathematical elements in the parent claim abstract idea.  The “grating”, “calculating a grating pitch”, and “diffraction grating” further limit the elements that can be used to produce the dispersion, and implicitly impose constraints on the related values.  Therefore, the limitations do not take away from the mathematical character of the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations. For at least these reasons, the claim is not patent eligible.

Independent claim 18 recites a statutory category (i.e. a process) method of manufacturing a freeform surface optical system with dispersion element, comprising:

    PNG
    media_image18.png
    536
    631
    media_image18.png
    Greyscale
.
The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “constructing”, “placing” and “defining” reasonably cover designing an optical system based on mathematical relationships/formulas/equations, and further comprising various mathematical calculations (i.e. the design is a quantitative one) (see the instant application Paragraph 2 “The subject matter herein generally relates to a method of designing freeform surface optical systems with dispersion elements”).  Further, step (B5) merely repeats the “defining”.  Further, the resulting optical system in step (B4) can be wholly non-tangible because it results from the functional definition of the relevant optical components prior to their manufacture in step (B6) (see the instant application Paragraph 54 “In one embodiment, after the freeform surface optical system with dispersion element elements is obtained, further comprising a step of manufacturing the freefo1m surface optical system with dispersion element elements obtained in block (B5)”).  The newly amended “wherein a freeform surface of the freeform surface optical system with dispersion elements configured to place …” recites intersections, points, surface, vectors and/or equations and therefore have a substantial mathematical character.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: 
    PNG
    media_image19.png
    113
    625
    media_image19.png
    Greyscale
.  The “manufacturing” is recited at a high-level of generality, and there is no algorithm or disclosed steps for performing the “manufacturing” (see the instant application Paragraph 54 “In one embodiment, after the freeform surface optical system with dispersion element elements is obtained, further comprising a step of manufacturing the freeform surface optical system with dispersion element elements obtained in block (B5).”).  Therefore, it amounts to reciting the words “apply it” with regard to the freeform surfaces obtained in step (B5).  Further, the “comprises at least two mirrors with freeform surface” merely excludes optical system having one mirror surface.  Therefore, it does not meaningfully limit the application of the abstract idea since the configuration of the at least two mirrors encompasses any conceivable shape for the at least two freeform surface mirrors, and usable for any desired application.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “manufacturing” amounts to reciting the words “apply it”.  For at least these reasons, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reimers et al. “Freeform spectrometer enabling increased compactness” (henceforth “Reimers”) in view of Yang et al. “Design method of freeform off-axis reflective imaging systems with a direct construction process” (henceforth “Yang (Design)”).  Reimers and Yang (Design) are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optics

With regard to claim 18, Reimers teaches a method of manufacturing a freeform surface optical system with dispersion element, comprising: (Reimers Page 9, Right and Figure 7 freeform spectrometer design can be simulated for manufacturing “To simulate the as-built performance of one of the freeform Offner–Chrisp spectrometers designed in this work,”)
step (B1), constructing a nondispersive spherical optical system by using a slit of the freeform surface optical system with dispersion element as an object, and the nondispersive spherical optical system comprising a nondispersive sphere; (Reimers Figure 3 an all-spherical spectrometer design comprising two mirrors (nondispersive spherical optical system) and one reflective grating (the optical system with dispersion elements as an object) “Offner–Chrisp imaging spectrometer baseline design with all-spherical surfaces, where R1=− 130.9 mm, Rg=− 66.7 mm, R3=-129.2 mm. (a) The plane of spectral dispersion, (b) the plane of the slit length. SFFD showing both (c) astigmatism and (d) RMS WFE.” 
    PNG
    media_image20.png
    199
    304
    media_image20.png
    Greyscale
, and Page 5 any of the grating or mirrors surface can be made freeform (designing a freeform surface optical system) “The next step was to introduce freeform surfaces in the optical design using strategic low-order (up to 21 terms) FRINGE Zernike polynomial terms for each of the two mirrors as well as the diffraction grating”, and Page 1, Left “A pushbroom imaging spectrometer images a slit onto a 2D detector array”)
step (B2), placing a dispersion element on the nondispersive sphere, to construct a dispersive spherical optical system comprising a dispersive sphere; and the dispersive sphere having the same shape as the nondispersive sphere; step (B3), constructing the dispersive spherical optical system in step (B2) into a dispersive freeform surface optical system comprising freeform surfaces; (Reimers Page 7 - 8 grating lines can be formed on a spherical mirror (placing a dispersion element on nondispersive sphere) or added as freeform lines (constructing dispersive spherical optical system into a dispersive freeform surface optical system), or the freeform surface can be added in front of the grating (i.e. Mangin grating) (the dispersive sphere having the same shape as the nondispersive sphere) “All of the freeform solutions thus far have included freeform terms on the grating surface. For a surface oriented in the x-y plane, the grating lines are generated by intersecting a series of parallel planes (whose normal vectors point either in the x or y direction) with the tangent plane of the surface, creating a set of parallel lines. The lines are then translated onto the surface along the local z axis, creating the ruling … To further address the potential limitation in fabricating a grating on a freeform substrate, we combined the ideas of a spherical substrate for the grating and having a freeform surface near the stop by choosing a transmissive material for a diffractive catadioptric where the front side (convex) is freeform and the backside (concave) has a reflective grating”, and Page 5, Right any of the grating or mirrors surface can be made freeform (optical system comprising freeform surfaces))
step (B4), defining a plurality of intersections between a plurality of feature rays and each freeform surface of the freeform surfaces as a plurality of first feature data points on the freeform surface; (see Claim Rejections - 35 USC § 112) (Reimers Figure 7 design is evaluated with a plurality of feature rays on the freeform grating and other mirrors (intersection between features rays and each freeform surface of the freeform surfaces), and having respective intersection points (first feature data points on the freeform surface) 
    PNG
    media_image21.png
    301
    361
    media_image21.png
    Greyscale
)
step (B6), manufacturing the freeform surface optical system with dispersion element based on a structure of the freeform surface optical system with dispersion element obtained in step (B5), wherein the freeform surface optical system with dispersion element comprises at least two mirrors with freeform surface (Reimers Page 9, Right to 10, Left and Figure 7 a single dispersion element and two mirror design can be manufactured (optical system with dispersion element comprises at least two mirrors) “To simulate the as-built performance of one of the freeform Offner–Chrisp spectrometers designed in this work, … which are producible by using high-precision machining for the surfaces and the housing, and by adding fiducials and mounting structures on the freeform mirrors during fabrication. … the chosen manufacturer”, and Page 5, Right any of the grating or mirrors surface can be made freeform and further manufactured)

Reimers does not appear to explicitly disclose: keeping a plurality of coordinates of the plurality of first feature data points unchanged, recalculating a plurality of normal vectors of the plurality of first feature data points according to an object relationship to obtain a plurality of new normal vectors; and surface fitting the plurality of coordinates and the plurality of new normal vectors, to obtain a new freeform surface; and step (B5), repeating step (B4) until all freeform surfaces of the dispersive freeform surface optical system being recalculated to new freeform surfaces, and the freeform surface optical system with dispersion element being obtained.

	However Yang (Design) teaches:
step (B4), defining a plurality of intersections between a plurality of feature rays and each freeform surface of the freeform surfaces as a plurality of first feature data points on the freeform surface; (see Claim Rejections - 35 USC § 112) (Yang (Design) Figure 2 and Page 9196 a plurality of rays Ri have an associated point Pi on an unknown surface, with each of the ray Ri having other associated points on other surfaces (intersection between feature rays and each surface of the surfaces as a plurality of first feature data points) 
    PNG
    media_image22.png
    745
    759
    media_image22.png
    Greyscale
, and Page 9200, Top each of the other surfaces themselves can be freeform surfaces (each freeform surface of the freeform surfaces) “As the design freedom is limited with only one freeform surface, the above design process depicted in Section 2.1-2.3 can be used multiple times to generate multiple freeform surfaces in a given system.”)
keeping a plurality of coordinates of the plurality of first feature data points unchanged, recalculating a plurality of normal vectors of the plurality of first feature data points according to an object relationship to obtain a plurality of new normal vectors; and surface fitting the plurality of coordinates and the plurality of new normal vectors, to obtain a new freeform surface; and step (B5), repeating step (B4) until all freeform surfaces of the dispersive freeform surface optical system being recalculated to new freeform surfaces, and the freeform surface optical system with dispersion element being obtained (Yang (Design) Figure 6 points are calculated in a certain order, with later points being determined on previously computed earlier points (keeping a plurality of coordinates of first feature data points unchanged) 
    PNG
    media_image23.png
    473
    615
    media_image23.png
    Greyscale
, and Page 9197 – 9198 and Figure 4 the coordinate of the next unknown feature data point is determined by assuming the optical surface is flat with respect to one of the previously calculated feature data points (a plurality of normal vectors), and then the ideal normal vector is calculated at the determined coordinate using the Law of Reflection (recalculating a plurality of normal vectors according to an object relationship) “In other words, Q is approximately on the tangential plane of P, as shown in Fig. 3. … each data point is calculated as the intersection of the corresponding feature ray with the tangent plane of the nearest data point that has been calculated already. In this way, the original ideal surface normal can be approximately maintained after surface fitting … Firstly, find the intersections of all the remaining feature rays with the tangent planes of all the data points that have been calculated. Then, Pi is taken as the intersection which has the shortest distance to the data points that have been calculated already … (3) Calculate the K−i intersections where the tangent plane at Pi intersects with the remaining K−i feature rays … With the steps (3)-(5), the coordinates of Pi+1 can be calculated. The normal vector Ni+1 at Pi+1 can be further calculated using step (2).” 
    PNG
    media_image24.png
    307
    581
    media_image24.png
    Greyscale
, and Page 9195 the end points have ideal locations (according to an object relationship) “The method consists of three main steps: (1) Feature rays of multiple fields and different pupil coordinates are defined and used in the design process. These rays are expected to be redirected to their ideal image points with the use of freeform surface. (2) Based on the above goal, the feature data points on the unknown surface corresponding to the feature rays are calculated. (3) The freeform surface is finally obtained with a surface fitting process.”, and Page 9200, Top the coordinates and optimized normal vectors of the feature data points are used to fit one or more freeform surfaces as desired (fitting the plurality of coordinates and the plurality of new normal vectors to obtain a new freeform surface) “The next step is to fit the data points into a freeform surface with analytical expression which is continuous, such as polynomials, etc. Here, a least-squared fitting algorithm is used. Finally, the desired freeform surface is obtained. As the design freedom is limited with only one freeform surface, the above design process depicted in Section 2.1-2.3 can be used multiple times to generate multiple freeform surfaces in a given system.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of designing an Offner-Chrisp spectrometer disclosed by Reimer with the method of forming a surface using feature rays and fitting points disclosed by Yang (Design).  One of ordinary skill in the art would have been motivated to make this modification in order to directly obtain a design freeform surface as a starting point for further optimization (Yang (Design) Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. “Review on fast tool servo machining of optical freeform surfaces” teaches methods of machining freeform optical surfaces.
Chen, Y. “THERMAL FORMING PROCESS FOR PRECISION FREEFORM OPTICAL MIRRORS AND MICRO GLASS OPTICS” teaches manufacturing a freeform mirror.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148




/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148